March 16, 1928. The opinion of the Court was delivered by
The defendants were convicted of the offense of abduction under Section 372 of the Criminal Code. They appeal from the refusal of the Court to direct a verdict of "not guilty." The appeal is based upon the contentions that such verdict should have been directed, as the evidence showed that the girl alleged to have been abducted voluntarily left home, and that there was no evidence of a taking against her parents' will; also that there was no evidence in any way to connect the defendant Spencer Morton with the offense.
The evidence showed that the girl lived at Winnsboro Mills. She was about 15 years of age. The defendants, on the day in question, drove up near the girl's residence in an automobile and stopped near the house. The defendant Genelle Bolin went into the house. She says that she went to borrow a coat. Then Genelle and Ruth Covan (the girl abducted) talked a while at the fireplace, and then Ruth accompanied Genelle out to the car, got in, and rode off with both defendants in the car. She was afterwards found at Ft. Mill, in the house of one Monaghan, under circumstances which raise a strong suspicion that she was taken away for the purpose of prostitution. *Page 118 
The direction of verdict was properly refused. It is immaterial that the girl gave her consent to accompany the parties charged, or that she voluntarily left home, if she was conveyed away against the will of her parents for the purpose of prostitution. 1 R.C.L., 65.
It is not to be presumed that parents would consent to the conveying away of their daughter for that purpose, and the fact that they afterwards put the girl in a reformatory is strong evidence that this abduction was against their will.
It is the judgment of this Court that the judgment of the Circuit Court be affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES BLEASE, STABLER and CARTER concur.